Contracts; disputes; defective specifications; impossibility ■of performance; assumption of risk. — Plaintiff seeks review, under Wunderlich Act standards, of a decision by the Armed Services Board of Contract Appeals (reported at 74 — 1 BCA para. 10469) which denied, in large part, claims for additional compensation for work plaintiff performed which allegedly was outside the scope of its contract and/or was the hésult of defective specifications, and for costs it incurred in attempting to pérform the contract for modification and répai-r of mobile air conditioning units which plaintiff considered impossible to perform under the applicable contract •specifications. The Board concluded that plaintiff had assumed the risks attendant to said claimed costs, and that plaintiff had failed to carry its burden of establishing.that the contract was impossible-of.performance. On November 12, 1975 Trial Judge Thomas J. Lydon filed,a recommended *726decision (reported in full at 22 CCF para. 80,405) concluding that the Board’s decision is supported by substantial evidence and is otherwise correct as a matter of law. By order entered June 25, 1976 a panel composed of Davis, Judge,. Presiding, Laramore, Senior Judge, and BeNNEtt, Judge, in agreeing with the recommended decision, affirmed and adopted the said decision as the basis for its judgment in this case, concluded that plaintiff is not entitled to recover, denied plaintiff’s motion for summary judgment, granted defendant’s cross-motion, and dismissed the petition.